Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner, and the references cited therein do not affect the patentability of the allowed claims.

It is noted by the Examiner that the notice of allowance dated 04/06/2022 is reiterated below for Applicants’ convenience.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The previous rejections of Claims 37 and 39 under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, are withdrawn by virtue of Applicants’ amendment.  

Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The previous rejection of Claims 26, 27, 29, 30, 34 and 37-42 under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Joung et al. (US Patent No. 10378027, cited herein, with an effectively filed date of 03/15/2013), is withdrawn by virtue of Applicants’ amendment.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The previous rejection of Claims 26, 27, 29, 30, 34 and 37-42 under 35 U.S.C. 102(a)(1) as being anticipated by Gersbach et al. (US Patent Application Publication No. 2019/0127713 A1 with an effective filing date of 04/13/2016), is withdrawn by virtue of Applicants’ amendment.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Erin Bryan on 03/21/2022.  Claims 26, 34, 37-42 and 93-100 are allowed.

Claims 44 and 45.  	Canceled.

Claim 93. (Currently amended) A method of modulating the methylation of 
a. a catalytically inactive site specific nuclease fused to an effector domain having demethylation activity, wherein the effector domain comprises Tet1; and 
b. one or more guide sequences or a nucleic acid that encodes one or more guide sequences, wherein the one or more guide sequences target 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  While Gersbach et al. (US Patent Application Publication No. 2019/0127713 A1 with an effective filing date of 04/13/2016, cited in the previous office action) teach a method of modulating expression of a gene, in vivo, in a subject comprising administering to, or providing in, the subject: (a) (i) a fusion molecule comprising a sequence comprising a dCas9 molecule fused to a modulator of gene expression; or (ii) a nucleic acid that encodes a fusion molecule comprising a sequence comprising a dCas9 molecule fused to a modulator of gene expression; and (b) (i) a gRNA which targets the fusion molecule to the gene; or (ii) a nucleic acid that encodes a gRNA which targets the fusion molecule to the gene, in an amount sufficient to modulate expression of the gene, wherein the modulator of gene expression comprises a DNA methyltransferase (e.g., DNMT3a or DNMT3a-DNMT3L), a DNA demethylase (e.g., TET1 catalytic domain or TDG), or fragment thereof (see claims 1 and 34), further wherein the gRNA targets a promoter or an enhancer region of a target gene, i.e., BDNF (see paragraph [0291]; and Table 3 on page 27), the Examiner has found no teaching or suggestion in the prior art directed to a method of modulating the methylation of one or more CTCF binding sites in a cell comprising introducing into the cell a. a catalytically inactive site specific nuclease fused to an effector domain having methylation activity, wherein the effector domain comprises Dnmt3a; and b. one or more guide sequences or a nucleic acid that encodes the one or more guide sequences, wherein the one or more guide sequences target the CTCF binding sites, thereby modulating the methylation of one or more genomic sequences in the cell; or a method of modulating the methylation of one or more enhancers of MyoD in a cell comprising introducing into the cell a. a catalytically inactive site specific nuclease fused to an effector domain having demethylation activity, wherein the effector domain comprises Tet1; and b. one or more guide sequences or a nucleic acid that encodes one or more guide sequences, wherein the one or more guide sequences target the enhancers of MyoD, thereby modulating the methylation of one or more genomic sequences in the cell (italicized for added emphasis).  Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE W LEE whose telephone number is (571)272-9949.  The examiner can normally be reached between 9:00 to 5:30 on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on (571)272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE W LEE/
Examiner, Art Unit 1656
/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656